SCHEDULE A to the Investment Advisory Agreement (as amended on December 28, 2012 for Huber Capital Diversified Large Cap Value Fund) Series or Fund of Advisors Series Trust Annual Fee Rate Huber Capital Equity Income Fund 0.99% of the Fund’s average daily net assts between $0 and $10 billion; 0.75% of the Fund’s average daily net assets between $10 billion and $20 billion; 0.50% of the Fund’s average daily net assets for assets in excess of $20 billion Huber Capital Small Cap Value Fund 1.35% of the Fund’s average daily net assts between $0 and $5 billion and 1.00% of the Fund’s average daily net assets for assets in excess of $5 billion Huber Capital Diversified Large Cap Value Fund 0.75% of the Fund’s average daily net assts between $0 and $10 billion and 0.50% of the Fund’s average daily net assets for assets in excess of $10 billion ADVISORS SERIES TRUST HUBER CAPITAL MANAGEMENT, LLC on behalf of the Funds listed onSchedule A By: /s/Douglas G. Hess By: /s/Gary Thomas Name: Douglas G. Hess Name: Gary Thomas Title: President Title: COO/CCO
